

116 HR 495 RS: Federal Information Resource to Strengthen Ties with State and Local Law Enforcement Act of 2017
U.S. House of Representatives
2020-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 411116th CONGRESS2d SessionH. R. 495[Report No. 116–213]IN THE SENATE OF THE UNITED STATESJanuary 29, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsFebruary 4, 2020Reported by Mr. Johnson, with amendmentsOmit the part struck through and insert the part printed in italicAN ACTTo amend the Homeland Security Act of 2002 to require an annual report on the Office for State and
			 Local Law Enforcement.
	
 1.Short titleThis Act may be cited as the Federal Information Resource to Strengthen Ties with State and Local Law Enforcement Act of 20172019 or the FIRST State and Local Law Enforcement Act. 2.Annual report on Office for State and Local Law EnforcementSection 2006(b) of the Homeland Security Act of 2002 (6 U.S.C. 607(b)) is amended—
 (1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following new paragraph:
				
 (5)Annual reportFor each of fiscal years 2020 through 2024, the Assistant Secretary for State and Local Law Enforcement shall submit to the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate a report on the activities of the Office for State and Local Law Enforcement. Each such report shall include, for the fiscal year covered by such report, a description of each of the following:
 (A)Efforts to coordinate and share information regarding Department and component agency programs with State, local, and Tribal law enforcement agencies.
 (B)Efforts to improve information sharing through the Homeland Security Information Network by appropriate component agencies of the Department and by State, local, and Tribal law enforcement agencies.
 (C)The status of performance metrics within the Office offor State and Local Law Enforcement to evaluate the effectiveness of efforts to carry out the activities specified in subsection (a).
 (D)Any feedback from State, local, and Tribal law enforcement agencies regarding the Office offor State and Local Law Enforcement, including the mechanisms utilized to collect such feedback.
 (E)Efforts to carry out all other responsibilities of the Office offor State and Local Law Enforcement..February 4, 2020Reported with amendments